Case: 3:15-cv-50291 Document #: 173 Filed: 02/24/20 Page 1 of 1 PageID #:1113

                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Western Division

Charles Almond
                                        Plaintiff,
v.                                                     Case No.: 3:15−cv−50291
                                                       Honorable Rebecca R. Pallmeyer
Wexford Health Source, Inc., et al.
                                        Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, February 24, 2020:


        MINUTE entry before the Honorable Rebecca R. Pallmeyer: Plaintiff's motion,
docketed as one for a "bill of costs," is instead a request for reimbursement of expenses
from the District Court's fund. The request [169] is granted and counsel is encouraged to
submit the invoice pursuant to the procedures established by the Clerk. Notice mailed by
judge's staff (ntf, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
